FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                          June 4, 2014
                      UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                          Clerk of Court
                                    TENTH CIRCUIT


 CLYNTON D. BUTTS,

               Petitioner - Appellant,

 v.                                                           No. 14-5008
                                                 (D.C. No. 4:13-CV-00134-CVE-TLW)
 WARDEN McCOLLUM,                                             (N.D. Okla.)

               Respondent - Appellee.


            ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before HARTZ, McKAY, and MATHESON, Circuit Judges.


       Petitioner was convicted in Oklahoma state court of possession of a stolen vehicle

and assault upon a police officer, both after former conviction of two or more felonies.

He was sentenced to a lengthy term of imprisonment, and his post-conviction state court

challenges left the conviction and sentence standing. The convictions became final for

purposes of the statute of limitations contained in the Antiterrorism and Effective Death

Penalty Act, 28 U.S.C. § 2244(d)(1)(A), on June 23, 2010. After a period of tolling

caused by Petitioner’s unsuccessful application for state post-conviction relief, the one-



       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
year statute of limitations expired on February 5, 2012.

       Petitioner did not file his federal petition for habeas corpus until February 22,

2013. Respondent accordingly filed a motion to dismiss the habeas petition as time-

barred. In response, Petitioner argued the time should be statutorily or equitably tolled

because of the impediments caused by an extended prison lockdown and the lack of

access to legal materials.

       The district court thoroughly reviewed the record, the facts determining the

running of the limitations period, and the facts and law relating to possible tolling issues.

The district court held that the petition was untimely and that Petitioner had not

demonstrated an entitlement to tolling under our case law. The court accordingly granted

the motion to dismiss with prejudice, granted ifp on appeal, and denied a certificate of

appealability.

       Petitioner has renewed in this court his application for a certificate of

appealability. After thorough review, we have determined the district court correctly

applied the appropriate legal standards to the facts of this case. Reasonable jurists would

not debate the correctness of the district court’s conclusions and actions in dismissing the

petition. Therefore, for substantially the same reasons given by the district court, we




                                             -2-
DENY Appellant’s request for a certificate of appealability and DISMISS the appeal.


                                                ENTERED FOR THE COURT



                                                Monroe G. McKay
                                                Circuit Judge




                                          -3-